Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about June 25, 1992, which, inter alia, granted defendant The Port Authority’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The general rule is that a landlord out of possession may not be held liable for plaintiffs injuries in the absence of specific violations of the Administrative Code not here demonstrated (see, Romano v Browne, 180 AD2d 515, 516). Plaintiffs reliance on Guzman v Haven Plaza Hous. Dev. Fund Co. (69 NY2d 559) is misplaced. In Guzman, specific Administrative Code violations concerning illumination and handrail clearance were established which violations were obligations of the landlord under the general provision to maintain a safe building (supra, at 564-565). Here, plaintiff offers no evidence of specific Administrative Code violations.
Moreover, as we held in Love v Port Auth. (168 AD2d 222), under similar circumstances, The Port Authority is in any event unaffected by any provision of the Administrative Code since The Port Authority functions as a State Agency exempt from municipal regulation. Concur — Sullivan, J. P, Carro, Ellerin, Wallach and Rubin, JJ.